Title: From Thomas Jefferson to Nicholas Lewis, 16 May 1791
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Philadelphia May 16. 1791.

When I wrote to Mr. Randolph yesterday I did not think I should have time to write to you, and therefore put into his letter some articles for you to which I must refer you. The present is merely to cover a letter of John Jefferson’s which will explain to you his request to be still assisted in the recovery of his rights. I will thank you to have him furnished with what may be necessary to enable him to recover his own. The method you took before appears to me the best, that of undertaking to pay his lawyers &c. rather than to deliver the money to him, as I understand that he is not always in a condition to take care of it. I am anxious to learn what success Wilson has had in the collection of the monies we depended on him for. My affectionate respects to Mrs. Lewis, and am Dr. Sir Your sincere friend & servt,

Th: Jefferson

